Per Curiam.

Despondent’s many personal and financial misfortunes, however genuine, can hardly serve to excuse the misappropriation of the $1,000 held by him in escrow. He has otherwise borne a good reputation during the twenty-three years since he has been admitted to practice. Weighing the foregoing-considerations in mitigation of the discipline which must be imposed, it is determined that respondent should be suspended from practice, with leave to apply for reinstatement after the lapse of six months and upon furnishing satisfactory proof that full restitution of these moneys has been made with interest.
Peck, P. J., Glennon, Callahan, Van Yoorhis and Shientag, JJ., concur.
Despondent suspended for six months.